DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ebisuno et al. (US PGPub 2018/0069069) in view of Takahashi (US PGPub 2017/0365203) and Hong et al. (US PGPub 2022/0093027).

Regarding claim 1, Ebisuno discloses a pixel of an organic light emitting diode display device ([0011], Fig. 4 is a pixel of the organic light emitting diode display of Fig. 1), the pixel comprising: 
a first capacitor  (fig. 4, capacitor Cst) including a first electrode connected to a wire of a first power supply voltage ([0045], “The capacitor Cst may be electrically connected to a power supply line PL to which power is applied. The power supply line PL may be a driving voltage line 172 (see FIG. 4) for transferring a driving voltage ELVDD”), and a second electrode connected to a gate node (fig. 4, G1); 
a first transistor (fig. 4, transistor T1) including a gate electrode connected to the gate node (fig. 4, G1), and a back gate electrode ([0072], “a light-blocking electrode G11 connected to the gate electrode G1 of the driving transistor T1 minimizes a current leakage of the driving transistor T1 caused by external light”) 
a second transistor (fig. 4, transistor T2) which transmits a data signal to a source of the first transistor in response to a first gate signal ([0068], “The switching transistor T2 is turned on according to a scan signal Sn transferred through the scan line 151. The switching transistor T2 performs a switching operation for transferring the data signal Dm to the source electrode S1 of the driving transistor T1”); 
a third transistor (fig. 4, transistor T3) which diode-connects the first transistor in response to the first gate signal ([0069], “The compensation transistor T3 is turned on according to the scan signal Sn transferred through the scan line 151 so as to diode-connect the driving transistor T1 by connecting the gate electrode G1 and the drain electrode D1 of the driving transistor T1 with each other”); 
a fourth transistor (fig. 4, transistor T4) which transmits an initialization voltage to the gate node in response to a second gate signal ([0070], “The initialization transistor T4 is turned on according to the previous scan signal Sn−1 transferred through the previous scan line 152 to perform an initializing operation for initializing a gate voltage Vg of the gate electrode G1 of the driving transistor T1 by transferring an initialization voltage Vint of the gate electrode G1 of the driving transistor T1”); and 
a light emitting diode (fig. 4, organic light emitting diode OLED) including an anode ([0067], “an anode of the organic light emitting diode OLED”), and a cathode connected to a wire of a second power supply voltage ([0077], “a cathode of the organic light emitting diode OLED is connected to a common voltage line 741 for transferring a common voltage ELVSS”), 
While Ebisuno discloses a light-blocking electrode to improve current leakage, uses for other back gate electrodes are known in the prior art. In a similar field of display devices, Takahashi discloses the back gate electrode connected to a back gate line ([0123], “Voltages applied to the back gates may be supplied from a wiring different from the gate line GLLC[j] and the gate line GLEL[j]”); and wherein the first transistor receives a back gate voltage ([0123], “Voltages applied to the back gates”), which is obtained by delaying the first gate signal by a 1/2 frame ([0056], “The level shifter 26_LC outputs image data DATALC, which is a digital signal outputting a grayscale voltage for driving the liquid crystal element LC, to the signal line SLLC[k]. The level shifter 26_EL outputs image data DATAEL, which is a digital signal outputting a grayscale voltage for driving the light-emitting element EL, to the signal line SLEL[k]”), through the back gate electrode in a low-frequency driving mode ([0086], “A normal driving mode (Normal mode) with a normal frame frequency and an idling stop (IDS) driving mode with a low frame frequency will be described”).
In view of the teachings of Ebisuno and Takahashi, it would have been obvious to one of ordinary skill in the art to include the functions of the back gate electrode of Takahashi in the system of Ebisuno for the purpose of controlling the threshold voltage of the transistor or increasing the amount of current flowing through the transistor (Takahashi: [0123]). 
While the combination of Ebisuno and Takahashi discloses a transistor including both a gate and a back gate electrode structure, it would have been known in the art to not have the gate electrode connected to the back gate electrode. In a similar field of endeavor of display devices, Hong discloses a back gate line through which a back gate voltage is provided; and wherein the gate electrode of the first transistor is not corrected to the back gate electrode of the first transistor ([0106] and fig. 4, transistor T6 includes a gate and a back gate not connected), such that a voltage of the gate node connected to the gate electrode of the first transistor is not identical to the back gate voltage provided to the back gate electrode of the first transistor ([0060], “the gate driver 200 further applies a back gate bias voltage lower than the source voltage to the light shielding layer LS of corresponding TFTs which account for a large proportion of a leakage current for a period when a corresponding gate output is off, among a plurality of TFTs belonging to each stage connected with each gate line GL, whereby a leakage current may be reduced or minimized, and a back bias circuit for reducing or minimizing the leakage current may be provided for each stage”). 
In view of the teachings of Ebisuno, Takahashi and Hong, to include the transistor structure of Hong where the back gate is not connected to the gate electrode in the system of Ebisuno and Takahashi since there is a limited number of alternatives, the gate electrode and back gate electrode can either be connected or not connected, for the purpose of providing a transistor structure for reducing leakage current (Hong, [0060]).  

Regarding claim 7, the combination of Ebisuno, Takahashi and Hong discloses a pixel of an organic light emitting diode display device (Ebisuno: [0011], Fig. 4 is a pixel of the organic light emitting diode display of Fig. 1), the pixel comprising: the structure of the pixel of claim 1 and the structure is therefore interpreted and rejected based on similar reasoning; 
wherein the first transistor is which receives a back gate voltage through the back gate electrode (Takahashi: [0123], “Voltages applied to the back gates may be supplied from a wiring different from the gate line GLLC[j] and the gate line GLEL[j]”), and 
the back gate voltage is controlled in a way such that a frequency of the back gate voltage is increased as a frequency of the first gate signal decreases in an ultra-low-frequency driving mode ([0086], “A normal driving mode (Normal mode) with a normal frame frequency and an idling stop (IDS) driving mode with a low frame frequency will be described”).

Claims 2-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ebisuno, Takahashi and Hong further in view of Minami et al. (US PGPub 2012/0327058). 

Regarding claim 2, while the combination of  Ebisuno, Takahashi and Hong discloses a transistor including a back gate electrode, the combination does not disclose the location of the back gate electrode relative to the gate electrode. It has been known in the prior art to place the back gate electrode under the gate electrode. In a similar field of endeavor of display devices, Minami discloses wherein the back gate electrode is disposed under the gate electrode of the first transistor ([0200], when the back-gate voltage is applied, a depletion layer right under a source and drain channels is changed similarly to the case of the diode, and thus the electric potential on the surface of the semiconductor is changed. For this reason, the electric charges accumulated in the depletion layer are different between when the back-gate voltage is applied and when no back-gate voltage is applied, and thus the transistor characteristics (Vgs-Ids characteristics) are changed as shown in FIG. 11).
	In view of the teachings of Ebisuno, Takahashi, Hong and Minami, it would have been obvious to one of ordinary skill in the art to place the back gate electrode under the gate electrode for the purpose of having the transistor function in expected and intended ways. 

Regarding claim 3, the combination of Ebisuno, Takahashi, Hong and Minami further discloses wherein a swing width of the back gate voltage is adjustable (Minami: [0170], “The write scanning portion 104 can adjust a time width of the write and mobility correction period H. As a result, it is possible to optimize the amount of negative feedback of the drive current Ids for the hold capacitor 120”).

Regarding claim 4, the combination of Ebisuno, Takahashi, Hong and Minami further discloses wherein the third transistor includes first and second sub-transistors connected to each other in series between the gate node and a drain of the first transistor (Ebisuno: [0071], “Each of the compensation transistor T3 and the initialization transistor T4 is configured to have a dual-gate structure so as to block a current leakage”).

Regarding claim 5, the combination of Ebisuno, Takahashi, Hong and Minami further discloses wherein the fourth transistor includes third and fourth sub-transistors connected to each other in series between the gate node and a wire of the initialization voltage (Ebisuno: [0071], “Each of the compensation transistor T3 and the initialization transistor T4 is configured to have a dual-gate structure so as to block a current leakage” and fig. 4, transistor T4 connected to node G1 and connected to initialization voltage line 132).

Regarding claim 6, the combination of Ebisuno, Takahashi, Hong and Minami further discloses further comprising:
a fifth transistor (Ebisuno: fig. 4, transistor T5) including a gate electrode which receives an emission signal (Ebisuno: [0073], “A gate electrode G5 of the operation control transistor T5 is connected to the light-emitting control line 153”), a source connected to the wire of the first power supply voltage (Ebisuno: [0073], “a source electrode S5 of the operation control transistor T5 is connected to the driving voltage line 172”), and a drain connected to the source of the first transistor (Ebisuno: [0073], “a drain electrode D5 of the operation control transistor T5 is connected to the source electrode S1 of the driving transistor T1”);
a sixth transistor (Ebisuno: fig. 4, transistor T6) including a gate electrode which receives the emission signal (Ebisuno: [0074], “A gate electrode G6 of the light emission control transistor T6 is connected to the light-emitting control line 153”), a source connected to a drain of the first transistor (Ebisuno: [0074], “A source electrode S6 of the light emission control transistor T6 is connected to the drain electrode D1 of the driving transistor T1”), and a drain connected to the anode of the organic light emitting diode (Ebisuno: [0074], “A drain electrode D6 of the light emission control transistor T6 is electrically connected to the anode of the organic light emitting diode OLED”); and
a seventh transistor (Ebisuno: transistor T7) including a gate electrode which receives a third gate signal (Ebisuno: fig. 4, previous scan line 152), a source connected to the anode of the organic light emitting diode (Ebisuno: [0075], “A source electrode S7 of the bypass transistor T7 is connected to … the anode of the organic light emitting diode OLED”), and a drain connected to a wire of the initialization voltage (Ebisuno: [0075], “A drain electrode D7 of the bypass transistor T7 is connected to the initialization voltage line 132”).

	Claims 8-12 are within the scope of claims 2-6 respectfully and are therefore interpreted and rejected based on similar reasoning. 

Regarding claim 13, the combination of Ebisuno, Takashi and Hong discloses an organic light emitting diode display device (Ebisuno: fig. 3, organic light emitting diode display) comprising:
a display panel (Ebisuno: fig. 3, display panel 1) including a plurality of pixels (Ebisuno: [0060], “The display panel 1 includes a plurality of signal lines 151, 152, 153, 158, 171, 172, and 132, and pixels PX disposed substantially in a matrix form are connected to the signal lines 151, 152, 153, 158, 171, 172, and 132”);
a data driver (Ebisuno: fig. 3, data driver 3) which provides a data signal to the pixels (Ebisuno: [0078], “The data driver 3 transfers the data signal Dm to the data line 171”);
a gate driver (Ebisuno: fig. 3, scan driver 2) which provides a gate signal to the pixels (Ebisuno: [0078], “The scan driver 2 transfers the scan signal Sn to the scan line 151”);
a back gate driver which provides a back gate voltage to the pixels (Takahashi: [0123], “Voltages applied to the back gates”); and
a driving controller (Ebisuno: fig. 3, timing controller 4) which controls the data driver, the gate driver (Ebisuno: [0078], “The timing controller 4 generates a scan control signal, a data control signal, an RGB signal, and the like by receiving various control signals and image signals from an external system. The timing controller 4 transfers these signals to the scan driver 2 and the data driver 3”), and the back gate driver (Takahashi: [0123], “With such a structure, the threshold voltage of the transistor can be controlled or the amount of current flowing through the transistor can be increased”),
wherein each of the pixels includes: the structure of the pixel of claim 1 and is therefore interpreted and rejected based on similar reasoning; 
wherein the first transistor is which receives a back gate voltage through the back gate electrode (Takahashi: [0123], “Voltages applied to the back gates may be supplied from a wiring different from the gate line GLLC[j] and the gate line GLEL[j]”). 
While the combination of  Ebisuno, Takahashi and Hong discloses a transistor including a back gate electrode, the combination does not disclose the location of the back gate electrode relative to the gate electrode. It has been known in the prior art to place the back gate electrode under the gate electrode. In a similar field of endeavor of display devices, Minami discloses wherein the back gate electrode is disposed under the gate electrode of the first transistor ([0200], when the back-gate voltage is applied, a depletion layer right under a source and drain channels is changed similarly to the case of the diode, and thus the electric potential on the surface of the semiconductor is changed. For this reason, the electric charges accumulated in the depletion layer are different between when the back-gate voltage is applied and when no back-gate voltage is applied, and thus the transistor characteristics (Vgs-Ids characteristics) are changed as shown in FIG. 11).
	In view of the teachings of Ebisuno, Takahashi, Hong and Minami, it would have been obvious to one of ordinary skill in the art to place the back gate electrode under the gate electrode for the purpose of having the transistor function in expected and intended ways. 

Claim 14 is within the scope of claim 1 and is therefore interpreted and rejected based on similar reasoning. 

Regarding claim 15, the combination of Ebisuno, Takahashi, Hong and Minami further discloses wherein the back gate driver includes a back gate voltage controller which adjusts a swing width of the back gate voltage (Minami: [0170], “The write scanning portion 104 can adjust a time width of the write and mobility correction period H. As a result, it is possible to optimize the amount of negative feedback of the drive current Ids for the hold capacitor 120”).

Regarding claim 16, the combination of Ebisuno, Takahashi, Hong and Minami further discloses wherein the back gate voltage controller includes: 
a backward diode including a gate electrode which receives the back gate voltage, and a source to which the first power supply voltage is applied; and 
a forward diode connected to the back gate line (Minami: [0200], “Normally, the back-gate voltage is applied as a negative voltage in such a way that the diode in operation becomes a cutoff state. For example, when the back-gate voltage is applied, a depletion layer right under a source and drain channels is changed similarly to the case of the diode, and thus the electric potential on the surface of the semiconductor is changed. For this reason, the electric charges accumulated in the depletion layer are different between when the back-gate voltage is applied and when no back-gate voltage is applied, and thus the transistor characteristics (V.sub.gs-I.sub.ds characteristics) are changed as shown in FIG. 11. For this reason, the threshold voltage V.sub.th is changed. It is known that when the back-gate effect is taken into consideration, the threshold voltage V.sub.th has the characteristics in which the threshold voltage V.sub.th is increased in the form of about the square root of the back-gate voltage. In this connection, although in the simple theory, the threshold voltage V.sub.th is increased in the form of the square root of the back-gate voltage, even when actually, the increasing of the threshold voltage V.sub.th is regarded as the linear increasing, there is no problem in many cases”).

Claims 17-20 are within the scope of claims 4-7 respectively and are therefore interpreted and rejected based on similar reasoning. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 7 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693